


Exhibit 10.4
Execution Copy


SECURITY AGREEMENT


THIS SECURITY AGREEMENT (this “Agreement”) dated as of July 1, 2014 by KVH
INDUSTRIES, INC., a Delaware corporation (“Borrower” or “Pledgor”), is executed
in favor of BANK OF AMERICA, N.A., a national banking association organized
under the laws of the United States having an office at 100 Westminster Street,
Providence, Rhode Island 02903, its successors and assigns, in its capacity as
Administrative Agent (“Secured Party” or “Agent”) for itself and as a lender and
the other lenders from time to time party to the Credit Agreement, as defined
below (collectively, together with their respective successors and assigns,
“Lenders”). Capitalized terms used but not expressly defined herein shall have
the meanings assigned thereto in the Credit Agreement, as defined below.


R E C I T A L S


WHEREAS, Borrower, Secured Party and the Lenders are entering into a Credit
Agreement of even date, as may be amended, restated, supplemented or otherwise
modified from time to time, is referred to herein as the “Credit Agreement”);


WHEREAS, it is a condition precedent to Secured Party’s and Lenders’ obligations
to extend credit that the Pledgor execute and deliver this Agreement; and


NOW, THEREFORE, in order to induce the Lenders to extend credit to Borrower and
in consideration of the foregoing premises and for other value received, the
receipt and adequacy of which are hereby acknowledged, the Pledgor hereby agrees
as follows:


1.THE SECURITY. The Pledgor hereby assigns and grants to Secured Party, for the
ratable benefit of the Lenders, a security interest in the following described
property now owned or hereafter acquired by the Pledgor (“Collateral”):


(a)All accounts, contract rights, chattel paper, instruments, deposit accounts,
letter of credit rights, payment intangibles and general intangibles, including
all amounts due to the Pledgor from a factor; rights to payment of money from
the Secured Party under any Swap Contract to the extent permitted under any such
Swap Contract; and all returned or repossessed goods which, on sale or lease,
resulted in an account or chattel paper.


(b)All inventory, including all materials, work in process and finished goods.


(c)All machinery, furniture, fixtures and other equipment of every type now
owned or hereafter acquired by the Pledgor, (including, but not limited to, the
equipment described in the attached Equipment Description, if any).


(d)All of the Pledgor’s deposit accounts with the Secured Party. The Collateral
shall include any renewals or rollovers of the deposit accounts, any successor
accounts, and any general intangibles and choses in action arising therefrom or
related thereto.


(e)All instruments, notes, chattel paper, documents, certificates of deposit,
securities and investment property of every type other than equity interests
held by Pledgor in any Subsidiary of Pledgor, including without limitation all
securities accounts maintained by Pledgor, together with all financial assets,
investment property, securities, cash and other property now or hereafter held
therein, and the proceeds thereof, including without limitation dividends
payable in cash or stock and shares or other proceeds of conversions or splits
of any securities in such accounts. The Collateral shall include all liens,
security agreements, leases and other contracts securing or otherwise relating
to the foregoing;




--------------------------------------------------------------------------------






(f)All general intangibles, including, but not limited to, (i) all patents, and
all unpatented or unpatentable inventions; (ii) all trademarks, service marks,
and trade names; (iii) all copyrights and literary rights; (iv) all computer
software programs; (v) all mask works of semiconductor chip products; (vi) all
trade secrets, proprietary information, customer lists, manufacturing,
engineering and production plans, drawings, specifications, processes and
systems. The Collateral shall include all good will connected with or symbolized
by any of such general intangibles; all contract rights, documents,
applications, licenses, materials and other matters related to such general
intangibles; all tangible property embodying or incorporating any such general
intangibles; and all chattel paper and instruments relating to such general
intangibles.


(g)All negotiable and nonnegotiable documents of title covering any Collateral.


(h)All accessions, attachments and other additions to the Collateral, and all
tools, parts and equipment used in connection with the Collateral.


(i)All substitutes or replacements for any Collateral, all cash or non-cash
proceeds, product, rents and profits of any Collateral, all income, benefits and
property receivable on account of the Collateral, all rights under warranties
and insurance contracts, letters of credit, guaranties or other supporting
obligations covering the Collateral, and any causes of action relating to the
Collateral.


(j)All books and records pertaining to any Collateral, including but not limited
to any computer-readable memory and any computer hardware or software necessary
to process such memory (“Books and Records”).


2.THE OBLIGATIONS. The Collateral secures and will secure all Obligations,
including without limitation all debts, obligations or liabilities now or
hereafter existing, absolute or contingent of the Pledgor or any one or more of
them to the Secured Party or any Lender, whether voluntary or involuntary,
whether due or not due, or whether incurred directly or indirectly or acquired
by the Secured Party or any Lender by assignment or otherwise. Obligations shall
include, without limitation, all obligations of any Pledgor arising under any
Swap Contract. Each party primarily or secondarily obligated under any of the
Obligations is referred to in this Agreement as a “Debtor.”


3.PLEDGOR’S COVENANTS. The Pledgor represents, covenants and warrants that
unless compliance is waived by the Secured Party in writing:


(a)The Pledgor will properly preserve the Collateral; defend the Collateral
against any adverse claims and demands; and keep accurate Books and Records.


(b)The Pledgor’s chief executive office is located, in the state specified on
the signature page hereof. In addition, the Pledgor is incorporated in or
organized under the laws of the state specified on such signature page.


(c)Unless otherwise agreed, the Pledgor has not granted and will not grant any
security interest in any of the Collateral except to the Secured Party, and will
keep the Collateral free of all liens, claims, security interests and
encumbrances of any kind or nature except, in each case, for Permitted Liens.


(d)The Pledgor shall pay all costs necessary to preserve, defend, enforce and
collect the Collateral, including but not limited to taxes, assessments,
insurance premiums, repairs, rent, storage costs and expenses of sales, and any
costs to perfect the Secured Party’s security interest (collectively, the
“Collateral Costs”). Without waiving the Pledgor’s default for failure to make
any such payment, the Secured Party at its option may pay any such Collateral
Costs, and discharge encumbrances on the Collateral. The Pledgor agrees to
reimburse the Secured Party on demand for any Collateral Costs so incurred.






--------------------------------------------------------------------------------




(e)Until the Secured Party exercises its rights to make collection, the Pledgor
will diligently collect all Collateral in accordance with its reasonable
business judgment or as otherwise requested by the Secured Party.


(f)If any Collateral is or becomes the subject of any registration certificate,
certificate of deposit or negotiable document of title, including any warehouse
receipt or bill of lading, the Pledgor shall immediately deliver such documents
as the Secured Party may reasonably request.


(g)The Pledgor will not sell, lease, agree to sell or lease, or otherwise
dispose of any Collateral except as set forth in the Credit Agreement.


(h)Exhibit A to this Agreement is a complete list of all U.S. patents, trademark
and service mark registrations, and all applications therefore, in which the
Pledgor has any right, title, or interest, throughout the world. To the extent
required by the Secured Party in its discretion, the Pledgor will promptly
notify the Secured Party of any acquisition (by adoption and use, purchase,
license or otherwise) of any material U.S. patent, trademark or service mark
registrations, and applications therefore, and unregistered trademarks and
service marks, throughout the world, which are granted or filed or acquired
after the date hereof or which are not listed on Exhibit A. The Pledgor
authorizes the Secured Party, without notice to the Pledgor, to modify this
Agreement by amending the Exhibit to include any such Collateral.


(i)The Pledgor will, at its expense, preserve or renew all of its material
registered patents, copyrights, trademarks, trade names and service marks. The
Pledgor also will promptly make application on any material patentable but
unpatented inventions, material registerable but unregistered trademarks and
service marks, and material copyrightable but uncopyrighted works except as
shall be consistent with the Pledgor’s reasonable business judgment or as
otherwise requested by the Secured Party. The Pledgor will at its expense
protect and defend all rights in the Collateral against any material claims and
demands of all persons other than the Secured Party and will, at its expense,
enforce all rights in the Collateral against any and all infringers of the
Collateral where such infringement would materially impair the value or use of
the Collateral to the Pledgor or the Secured Party. The Pledgor will not license
or transfer any of the Collateral, except as permitted under the Credit
Agreement or with the Secured Party’s prior written consent.


4.ADDITIONAL OPTIONAL REQUIREMENTS. The Pledgor agrees that the Secured Party
may at its option at any time:


(a)Require the Pledgor to deliver to the Secured Party (i) copies of or extracts
from the Books and Records, and (ii) information on any contracts or other
matters affecting the Collateral, consistent with the provisions of the Credit
Agreement.


(b)Examine the Collateral, including the Books and Records, and make copies of
or extracts from the Books and Records, and for such purposes enter at any
reasonable time upon the property where any Collateral or any Books and Records
are located, in each instance, consistent with the provisions of the Credit
Agreement.


(c)To the extent reasonably requested, require the Pledgor to deliver to the
Secured Party any instruments or chattel paper which are part of the Collateral
to the extent any such instrument or chattel paper is in excess of $250,000, and
to assign to the Secured Party the proceeds of any such letters of credit to the
extent that such letter of credit is in excess of $250,000.


(d)Following and during the continuation of an Event of Default, upon the
request of Secured Party, notify any account debtors, any buyers of the
Collateral, or any other persons of the Secured Party’s interest in the
Collateral.






--------------------------------------------------------------------------------




5.SECURED PARTY’S REMEDIES AFTER DEFAULT. An “Event of Default” hereunder shall
mean either (i) an Event of Default (as defined in the Credit Agreement) or
(ii) the Secured Party fails to have an enforceable first lien (except for any
liens (x) to which the Secured Party has consented in writing, (y) constituting
Permitted Liens, or (z) whose existence does not result in an Event of Default
under the Credit Agreement), to the extent that such lien can be perfected by
the filing of financing statements under the Uniform Commercial Code or is a
lien in which Secured Party is otherwise previously perfected, on or security
interest in the Collateral and such failure is not cured or remedied within ten
(10) days after the Pledgor receives written notice thereof. Following any Event
of Default that is continuing, the Secured Party may do any one or more of the
following:


(a)Declare any Obligations immediately due and payable, without notice or
demand.


(b)Enforce the security interest given hereunder pursuant to the Uniform
Commercial Code and any other applicable law.


(c)Enforce the security interest of the Secured Party in any deposit account of
the Pledgor maintained with the Secured Party by applying such account to the
Obligations.


(d)Require the Pledgor to obtain the Secured Party’s prior written consent to
any sale, lease, agreement to sell or lease, or other disposition of any
Collateral consisting of inventory.


(e)Require the Pledgor to segregate all collections and proceeds of the
Collateral so that they are capable of identification and deliver daily such
collections and proceeds to the Secured Party in kind.


(f)Require the Pledgor to direct all account debtors to forward all payments and
proceeds of the Collateral to a post office box under the Secured Party’s
exclusive control.


(g)Require the Pledgor to assemble the Collateral, including the Books and
Records, and make them available to the Secured Party at a place designated by
the Secured Party.


(h)Enter upon the property where any Collateral, including any Books and
Records, are located and take possession of such Collateral and such Books and
Records, and use such property (including any buildings and facilities) and any
of the Pledgor’s equipment, if the Secured Party deems such use necessary or
advisable in order to take possession of, hold, preserve, process, assemble,
prepare for sale or lease, market for sale or lease, sell or lease, or otherwise
dispose of, any Collateral.


(i)Demand and collect any payments on and proceeds of the Collateral. In
connection therewith the Pledgor irrevocably authorizes the Secured Party to
endorse or sign the Pledgor’s name on all checks, drafts, collections, receipts
and other documents, and to take possession of and open the mail addressed to
the Pledgor and remove therefrom any payments and proceeds of the Collateral.


(j)Grant extensions and compromise or settle claims with respect to the
Collateral for less than face value, all without prior notice to the Pledgor.


(k)Use or transfer any of the Pledgor’s rights and interests in any Intellectual
Property now owned or hereafter acquired by the Pledgor, if the Secured Party
deems such use or transfer necessary or advisable in order to take possession
of, hold, preserve, process, assemble, prepare for sale or lease, market for
sale or lease, sell or lease, or otherwise dispose of, any Collateral. The
Pledgor agrees that any such use or transfer shall be without any additional
consideration to the Pledgor. As used in this paragraph, “Intellectual Property”
includes, but is not limited to, all trade secrets, computer software, service
marks, trademarks, trade names, trade styles, copyrights, patents, applications
for any of the foregoing, customer lists, working drawings, instructional
manuals, and rights in processes for technical manufacturing, packaging and
labeling, in which the Pledgor has any right or interest, whether by ownership,
license, contract or otherwise.




--------------------------------------------------------------------------------






(l)Have a receiver appointed by any court of competent jurisdiction to take
possession of the Collateral. The Pledgor hereby consents to the appointment of
such a receiver and agrees not to oppose any such appointment.


(m)Take such measures as the Secured Party may deem necessary or advisable to
take possession of, hold, preserve, process, assemble, insure, prepare for sale
or lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral, and the Pledgor hereby irrevocably constitutes and appoints the
Secured Party as the Pledgor’s attorney-in-fact to perform all acts and execute
all documents in connection therewith.


(n)Without notice or demand to the Pledgor, set off and apply against any and
all of the Obligations any and all deposits (general or special, time or demand,
provisional or final) and any other indebtedness, at any time held or owing by
the Secured Party or any of the Secured Party’s agents or affiliates to or for
the credit of the account of the Pledgor or any guarantor or endorser of the
Pledgor’s Obligations.


(o)Exercise any other remedies available to the Secured Party at law or in
equity.


6.PLEDGOR NOT A DEBTOR. If any Pledgor is not a Debtor under some or all of the
Obligations:


(a)The Pledgor authorizes the Secured Party, from time to time, without
affecting the Pledgor’s obligations under this Agreement, to enter into an
agreement with the Debtor to change the interest rate on or renew the
Obligations; accelerate, extend, compromise, or otherwise change the repayment
terms or any other terms of the Obligations; receive and hold, exchange,
enforce, waive, fail to perfect, substitute, or release Collateral, including
collateral not originally covered by this Agreement; sell or apply any
Collateral in any order; or release or substitute any borrower, guarantor or
endorser of the Obligations, or other person.


(b)The Pledgor waives any defense by reason of any Debtor’s or any other
person’s defense, disability, or release from liability. The Secured Party can
exercise its rights against the Collateral even if any Debtor or any other
person no longer is liable on the Obligations because of a statute of
limitations or for other reasons.


(c)The Pledgor agrees that it is solely responsible for keeping itself informed
as to the financial condition of the Debtors and of all circumstances which bear
upon the risk of nonpayment. The Pledgor waives any right it may have to require
the Secured Party to disclose to the Pledgor any information which the Secured
Party may now or hereafter acquire concerning the financial condition of the
Debtor


(d)The Pledgor waives all rights to notices of default or nonperformance by the
Debtor. The Pledgor further waives all rights to notices of the existence or the
creation of new indebtedness by Debtor and all rights to any other notices to
any party liable on any of the Obligations.


(e)The Pledgor represents and warrants to the Secured Party that it will derive
benefit, directly and indirectly, from the collective administration and
availability of credit under the Obligations. The Pledgor agrees that the
Secured Party will not be required to inquire as to the disposition by Debtor of
funds disbursed by the Secured Party.






--------------------------------------------------------------------------------




(f)Until all obligations to the Secured Party under the Obligations have been
paid in full and any commitments of the Secured Party or facilities provided by
the Secured Party with respect to the Obligations have been terminated, the
Pledgor waives any right of subrogation, reimbursement, indemnification and
contribution (contractual, statutory or otherwise), including without
limitation, any claim or right of subrogation under the Bankruptcy Code (Title
11, United States Code) or any successor statute, which the Pledgor may now or
hereafter have against any Debtor with respect to the Obligations. The Pledgor
waives any right to enforce any remedy which the Secured Party now has or may
hereafter have against Debtor, and waives any benefit of, and any right to
participate in, any security now or hereafter held by the Secured Party.


(g)The Pledgor waives any right to require the Secured Party to proceed against
any Debtor or any other person; proceed against or exhaust any security; or
pursue any other remedy. Further, the Pledgor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of the Pledgor under this Agreement or which, but for this provision,
might operate as a discharge of the Pledgor.


(h)In the event any amount paid to the Secured Party on any Obligations or any
interest in property transferred to the Secured Party as payment on any
Obligations is subsequently recovered from the Secured Party in or as a result
of any bankruptcy, insolvency or fraudulent conveyance proceeding, the Pledgor
shall be liable to the Secured Party for the amounts so recovered up to the fair
market value of the Collateral whether or not the Collateral has been released
or the security interest terminated. In the event the Collateral has been
released or the security interest terminated, the fair market value of the
Collateral shall be determined, at the Secured Party’s option, as of the date
the Collateral was released, the security interest terminated, or said amounts
were recovered.


7.Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT waive trial by jury in any
action or proceeding to which THEY may be parties, arising out of, in connection
with or in any way pertaining to, this AGREEMENT. It is agreed and understood
that this waiver constitutes a waiver of trial by jury of all claims against all
parties to such action or proceedings, including claims against parties who are
not parties to this AGREEMENT. This waiver is knowingly, willingly and
voluntarily made.


8.MISCELLANEOUS.


(a)Any waiver, express or implied, of any provision hereunder and any delay or
failure by the Secured Party to enforce any provision shall not preclude the
Secured Party from enforcing any such provision thereafter.


(b)The Pledgor shall, at the request of the Secured Party, execute such other
agreements, documents, instruments, or financing statements in connection with
this Agreement as the Secured Party may reasonably deem necessary.


(c)All notes, security agreements, subordination agreements and other documents
executed by the Pledgor or furnished to the Secured Party in connection with
this Agreement must be in form and substance reasonably satisfactory to the
Secured Party.


(d)This Agreement shall be governed by and construed according to the laws of
the State of Rhode Island, to the jurisdiction of which the parties hereto
submit.


(e)All rights and remedies herein provided are cumulative and not exclusive of
any rights or remedies otherwise provided by law. Any single or partial exercise
of any right or remedy shall not preclude the further exercise thereof or the
exercise of any other right or remedy.
(f)All terms not defined herein are used as set forth in the Uniform Commercial
Code.






--------------------------------------------------------------------------------




(g)After and during the continuation of an Event of Default, in the event of any
action by the Secured Party to enforce this Agreement, or to protect the
security interest of the Secured Party in the Collateral, or to take possession
of, hold, preserve, process, assemble, insure, prepare for sale or lease, market
for sale or lease, sell or lease, or otherwise dispose of, any Collateral, the
Pledgor agrees to pay immediately the costs and expenses thereof, together with
reasonable attorney’s fees and allocated costs for in-house legal services to
the extent permitted by law.


(h)In the event the Secured Party seeks to take possession of any or all of the
Collateral by judicial process, the Pledgor hereby irrevocably waives any bonds
and any surety or security relating thereto that may be required by applicable
law as an incident to such possession, and waives any demand for possession
prior to the commencement of any such suit or action.


(i)This Agreement shall constitute a continuing agreement, applying to all
existing and future transactions entered into in connection with the
Obligations, whether or not of the character contemplated at the date of this
Agreement, and if all such transactions between the Secured Party and the
Pledgor shall be closed at any time, shall be equally applicable to any new
transactions entered into in connection with the Obligations thereafter.


(j)The Secured Party’s rights hereunder shall inure to the benefit of its
successors and assigns. In the event of any assignment or transfer by the
Secured Party of any of the Obligations or the Collateral, the Secured Party
thereafter shall be fully discharged from any responsibility with respect to the
Collateral so assigned or transferred, but the Secured Party shall retain all
rights and powers hereby given with respect to any of the Obligations or the
Collateral not so assigned or transferred. All representations, warranties and
agreements of the Pledgor if more than one are joint and several and all shall
be binding upon the personal representatives, heirs, successors and assigns of
the Pledgor.


(k)Upon a Disposition of any Collateral permitted pursuant to the Credit
Agreement, unless an Event of Default shall have occurred and be continuing,
Secured Party shall, upon the request of the Pledgor, release such Collateral
from the Lien imposed by this Agreement.


(l)All notices hereunder shall be given in the manner set forth in the Credit
Agreement.


9.Final Agreement. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF; (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF; (C) THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES; AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY
EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
UNDERSTANDINGS OF THE PARTIES.






--------------------------------------------------------------------------------








[Signature Page to Security Agreement]


WITNESS:




By: /s/ Felise Feingold


                                Print Name
KVH Industries, Inc., a Delaware corporation




By: /s/ Peter Rendall
Name: Peter Rendall
Title: Chief Financial Officer





